PER CURIAM.
We reverse the final judgment terminating appellant’s parental rights, rendered after the entry of a consent by default. Constructive consent should be the disfavored result in a termination of parental rights proceeding. A.H. v. Dep’t of Children and Families, 22 So.3d 801 (Fla. 5th DCA 2009). The trial court should have either granted a short continuance or permitted appellant to appear by telephone where the record reflects that appellant was making a reasonable effort to personally appear at the scheduled adjudicatory hearing. D.M. v. Dep’t of Children and Families, 921 So.2d 737 (Fla. 5th DCA 2006); see also B.H. v. Dep’t of Children and Families, 882 So.2d 1099, 1100-01 (Fla. 4th DCA 2004) (“Courts have made a distinction between parents who fail to appear at a hearing without a reasonable explanation versus those who have made some reasonable effort to be present.”)
REVERSED and REMANDED for New Adjudicatory Hearing.
ORFINGER, LAWSON and EVANDER, JJ., concur.